PER CURIAM.
Respondent was convicted in a Missouri court for stealing by deceit in violation of Mo.Rev.Stat. § 570.030, and was sentenced to five years imprisonment. His conviction and sentence were affirmed on appeal. State v. Kramer, 809 S.W.2d 50 (Mo.Ct.App.1991). The underlying facts of the conviction show that respondent, who was not licensed to practice law in the State of Missouri, represented himself as an attorney to Ms. Ann Walker and offered to get her son out on bail if she gave him $2,000. Respondent never made bond for Ms. Walker’s son and kept the *1320money. In light of this conduct and respondent’s previous disciplinary history, the hearing committee and the disciplinary board recommended that respondent be disbarred, with readmission conditioned upon payment of restitution to Ms. Walker.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that the name of Oscar E. Kramer, Jr. be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. It is further ordered that respondent make full restitution in the amount of $2,000, together with legal interest from the date of his receipt of the funds until paid, to Ms. Ann Walker. Respondent’s payment in full restitution or efforts to make restitution will be considered if respondent applies for readmission. All costs of this proceeding are assessed to respondent.
DENNIS, J., not on panel.